Title: To James Madison from John Bacon, 18 January 1797
From: Bacon, John
To: Madison, James


Sir,
Stockbridge 18th. Jany. 1797.
It may be matter of surprize to you to receive a letter from a person whose name you, probably, may never have heard.
I have been gratified by reading the printed debates in Congress on the important subject of the treaty-power. I have been particularly pleased with the political principles which, on various occasions, appear uniformly to have influenced your conduct.
In the late debates in Congress on the subject of the treaty, I am fully convinced that the advantage, in point of argument, was decidedly in favor of those who were opposed to it. As to the merit, or demerit of that instrument, I consider this of but small importance, compared with the constitutional principle, on which the treaty-power is claimed to be vested in the President & Senate. This, it appears to me, is a radical, & all-important principle, which must essentially affect the whole system of our government. On the final determination of this principle, depends, as I conceive, the fate of the United States. Perhaps I am too sanguine. The popular current in many parts of the country seems now to set strong towards Aristocracy, Monarchy, or De[s]potism. And it appears to me, that nothing short of the most prudent, persevering, & united exertions of those who are real friends to the equal rights & happiness of men, can effectually check this current.
The advocates of what I consider, as despotism, are availing themselves of popular prejudice. Rational & manly inquiry is exploded—sophistical pamphlets are multiplied, & our presses teem with declamations, extracts, & other performances, addressed to the passions of an honest, but delud[ed] people.
That the President & Senate are, by the Constitution, vested with power to make treaties, I suppose there can be no doubt. But the question with me is, Whether they are authorized to extend that power to those particular subjects which are expressly vested in other departments of the government? If they may do this in one instance, I see not why they may not do it in every instance. And if so, our government, as I conceive, is less that of a free Republick than what it has generally been supposed to be.
I have lately met with a pamphlet, addressed to the Citizens of the United States, under the signature of A Senator of the United States. I have put into the hands of my friend Genl Skinner, a manuscript containing some observations on that pamphlet, & have taken the liberty to request him to submit it to your inspection, provided you can find leisure & patience to peruse it. I have thought that the principles on which the dispute must turn, lie within a narrow compass, & that the question, altho’ of the greatest importance, is by no means, intricate.
There are, in the part of the country in which I live, but few men of extensive information who will, at this time, avow principles which coincide with mine. May I be permitted to suggest this consideration as my best apology for an intrusion of this kind? I am, with sentiments of great respect & esteem; Your most obedt humble Servant
John Bacon
